Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim states “at least one speaker equipping a helmet worn or intended to be worn by a listener”. The claim also states “an audio signal conditioned from a plurality of raw audio channels”. The claim also states “the channels thus pre-processed”. The claim also states “noise penetrating into the helmet”. The wording is off or not quite right. Examiner suggests changing to a helmet worn or intended to be worn by a listener, comprising a speaker and an audio signal produced from a plurality of raw audio channels and the pre-processed plurality of channels and noise surrounding the helmet.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claims 1-15, claim 1 recites the limitation “phase comprising the operations that consist of” in lines 5 and 11. It is unclear what transitional phrase Applicant intends to use. “Comprising” and “consisting of” limit the claim scope in vastly different ways. There is also insufficient antecedent basis for “the operations”.  Examiner interprets as phase comprising the operations of. Claim 6 has similar issues. Claims 2-15 depend from claim 1, therefore, they are rejected for the same reasons.
             Referring to claims 1-15, claim 1 recites the limitation "the auditory perception” in lines 7-8, “the production” in line 9, and “the channels”" in line 9.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as an auditory perception in the first instance, production, the plurality of channels, respectively. Claims 2-15 depend from claim 1, therefore, they are rejected for the same reasons.
              Referring to claims 1-15, claim 1 recites the limitation “the conditioned audio signal resulting from post-processing” in the last lines. There is insufficient antecedent basis for this limitation. Examiner interprets the end of the claim to say correcting the mixed audio signal as a function of the sound level of the background noise to produce the audio signal; a phase of reproducing, in the helmet, the audio signal. Claims 2-15 depend from claim 1, therefore, they are rejected for the same reasons.
              Referring to claim 6, claim 6 recites the limitations “the channel” in lines 5 and 6. There is insufficient antecedent basis for these limitations. Examiner interprets as the respective channel of the plurality of channels.
               Referring to claim 8, claim 8 recites the limitation “consists of bringing it substantially to the auditory comfort level of the listener”. First, because “consists of” excludes any element or step not listed, it is unclear exactly what the scope of this limitation is due to further indefiniteness. It is unclear what “it” refers to. And “substantially” is a relative term that does not have a clearly defined scope. Examiner interprets as comprises bringing each respective channel to the auditory comfort level of the listener.
.
              Referring to claim 14, claim 14 recites the limitation “the global sound level” in line 4. There is insufficient antecedent basis for this limitations. Examiner interprets as a global sound level.
               Referring to claim 15, claim 15 recites the limitation “the application of a delay to the mixed audio signal in order to readjust it on the background noise measured, prior to the correction thereof.” It is unclear what is meant by this last part. Examiner interprets as the application of a delay to the mixed audio signal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-8, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tull US Publication No. 20170017461 (from IDS) in view of Burge et al. US Publication No. 20100246845.

              Referring to claim 1, Tull teaches a public address method for live broadcast (para 0057: “The pure audio reproduction of the performance provided by the personal audio mixing device 200 may be configured as desired by the user to complement or augment the sound being heard from the speaker systems 16, 18, whilst retaining the unique experience of the live event”), in at least one speaker equipping headphones worn or intended to be worn by a listener, of an audio signal (para 0056: “An equalised audio signal 209 from the personal equaliser 208 is output from the personal mixer device 200 and may be converted to sound, e.g. by a set of personal head phones or speakers (not shown)”) conditioned from a plurality of raw audio channels (para 0053: “the combined audio signals 128 is mixed by the audio workstation 122 such that each signal comprises a single audio channel 20 recorded from one microphone 6 or instrument pick-up 8. The personal mixer 206 can therefore be configured by the user to provide a unique personalised mix of audio from the performers on the stage 2”), the method comprising: a pre-processing phase comprising the operations that consist of: taking into account characteristics of the auditory perception of the listener; correcting each channel as a function of the characteristics of the auditory perception of the listener (para 0052: “The personal mixer 206 may be configured to vary the relative volumes of each of the decoded audio signals 203. The mix created by the personal mixer 206 may be selectively controlled by a user of the personal audio mixer device 200, as described below.”; para 0059: “In order for the user of the personal audio mixing device 200 to configure the personal mixer 206 and personal equaliser 208 according to their preferences, the personal audio mixing device 200 may comprise one or more user input devices”); a mixing phase comprising the production, from the channels thus pre-processed, of a mixed audio signal (para 0052: “The user may set the personal mixer 206 to create a mix of one or more of the decoded audio signals 203, e.g. a mix of one or more of the combined audio signals 128”); a post-processing phase comprising the operations that consist of: measuring a sound level of a background noise penetrating into the headphones (para 0067: “The personal audio mixer device 200 further comprises a microphone 210…The microphone 210 is configured to record the acoustic sound at the location of the user”); correcting the mixed audio signal as a function of the sound level of the background noise (para 0058: “the user may listen to the personal, custom audio content in a way that excludes other external noises, for example by using noise cancelling and/or noise excluding headphones”); a phase of reproducing, in the headphones, the conditioned audio signal resulting from post-processing (para 0056: “An equalised audio signal 209 from the personal equaliser 208 is output from the personal mixer device 200 and may be converted to sound, e.g. by a set of personal head phones or speakers (not shown)”). It would have been obvious to one having ordinary skill in the art before the effective filing date 
                However, Tull does not teach a helmet, however, Burge et al. teaches a helmet worn or intended to be worn by a listener (para 0021: “personal acoustic devices having physical configurations structured to be worn in the vicinity of either one or both ears of a user, including and not limited to, headphones…as well as hats or helmets”). Both Tull and Burge et al. teach head worn speaker devices, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in a helmet, as taught in Burge et al., for the headphones of Tull, because headphones and helmets are both capable of providing sound to a user. 
              Referring to claim 3, Tull, teaches the correction applied to each channel comprises a time correction (para 0068). 
              Referring to claim 4, Tull teaches the correction applied to each channel comprises a level correction (para 0052).
              Referring to claim 5, Tull teaches the correction applied to each channel comprises one or more processings chosen from a clipping, a compression, a gain (para 0052).
              Referring to claim 7, Tull teaches in the pre-processing phase, taking into account characteristics of the auditory perception of the listener comprises taking into account or determining an auditory comfort level (paras 0042, 0052, 0062).
              Referring to claim 8, Tull teaches in the pre-processing phase, the correcting of each channel consists of bringing it substantially to the auditory comfort level of the listener (paras 0042, 0052, 0062).
              Referring to claim 13, Tull teaches in the post-processing phase, the measurement of the sound level of the noise surrounding the headphones is carried out by means of a microphone (para 0067) and Burge et al. teaches a microphone integrated into the helmet (para 0021; Fig. 1b: microphones 120,130). Motivation to combine is the same as in claim 1.
 the post-processing phase comprises the application of a delay to the mixed audio signal in order to readjust it on the background noise measured, prior to the correction thereof (paras 0058, 0067).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tull and Burge et al., as applied to claim 1 above, and further in view of Chiloyan US Publication No. 20070147629.

              Referring to claim 2, Tull and Burge et al. do not teach frequency correction per se, but Chiloyan teaches the correction applied to each channel comprises a frequency correction (para 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform frequency correction, as taught in Chiloyan, in the method of Tull and Burge et al. because it allows for shifting of frequencies to better suit a user’s hearing.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tull and Burge et al., as applied to claim 1 above, and further in view of Gilman US Publication No. 20070297624.

              Referring to claim 6, though Tull teaches equalization (para 0055), Tull and Burge et al. do not teach equalization on each channel, but Gilman teaches the pre-processing phase comprises the operations that consist of: sampling each channel in frequency, selecting on the channel one or more frequency ranges; applying to the channel a processing in the selected frequency range or ranges, as a function of the characteristics of the auditory perception of the listener in said frequency range or ranges (para 0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the sound levels in different frequency ranges for each channel, as taught in Gilman, in the method of Tull and Burge et al. because it allows for more user control over the signals.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tull and Burge et al., as applied to claim 1 above, and further in view of Norris US Publication No. 20140050325.

              Referring to claim 9, Tull and Burge et al. do not teach splitting into left and right channels for further processing, but Norris teaches between the pre-processing phase and the mixing phase, a panoramic processing operation in order to form, from each pre-processed channel, a left track and a right track (para 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to split each pre-processed channel into left and right tracks, as taught in Norris, in the method of Tull and Burge et al. because it allows for more spatially processed audio to be produced.
              Referring to claim 10, Norris teaches between the panoramic processing and the mixing phase, an amplification operation of the left tracks and of the right tracks resulting from each channel (para 0044). Motivation to combine is the same as in claim 9.
              Referring to claim 11, Norris teaches the mixing phase is conducted independently for the left tracks and for the right tracks, in such a way as to produce a left mixed audio signal and a right mixed audio signal (para 0044). Motivation to combine is the same as in claim 9.
              Referring to claim 12, Norris teaches the post-processing phase is applied to the left mixed audio signal and to the right mixed audio signal in order to produce a left conditioned audio signal and a right conditioned audio signal (para 0044). Motivation to combine is the same as in claim 9. Because the left and right tracks of Norris are produced independently, the post-processing of Tull and Burge et al. would be also be applied independently to each of the right and left tracks. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tull and Burge et al., as applied to claim 1 above, and further in view of Muench et al. US Publication No. 20190362735.

              Referring to claim 14, Tull and Burge et al. do not teach that the global sound is lower than a pain threshold per se, but Muench et al. teaches in the post-processing phase: a pain threshold for the listener is taken into account or determined; the mixed audio signal is corrected in such a way that the global sound level, comprising the mixed audio signal and the background noise, is at any instant less than the pain threshold of the listener (para 0002, 0037) and Burge et al. teaches a helmet (para 0021). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep sound below a pain threshold, as taught in Muench et al., in the method of Tull and Burge et al. because it keeps the sound at a safe level for the user.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/KATHERINE A FALEY/Primary Examiner, Art Unit 2652